Title: John Ross to the American Commissioners, 18 August 1778: résumé
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Nantes, August 18, 1778: I wrote on July 16th and 23rd respecting public business and have received no reply. Mr. Delavile has applied to me once more with bills of Mr. Ceronio on the public account. I need an answer for him. Likewise I require the funds owed Willing, Morris & Co. from the public account to terminate their private accounts. French authorities here have sold Mr. Thomas Morris’ private effects. As representative of Mr. Robert Morris I herewith notify Mr. William Lee, commercial agent, through the commissioners in whose name he claims to exercise his unprecedented and extravagant authority, irrespective of the reputation and credit of Willing, Morris & Co.>
